Notice of Allowability
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The closest prior art was MA in view of RICHTER.  The MA reference discloses pulping waste cellulosic materials and the dissolving the delignified materials in an ionic liquid.  The ionic liquid dope could than be reprecipitated into regenerated cellulose like fibers.  MA failed to disclose adding alkaline glycerol.  RICHTER disclose the advantage of alkaline glycerol during alkaline pulping.  However, MA and RICHTER did not disclose the claim ratio of glycerol (assuming water of MA was replaced as suggested by RICHTER) to alkali to cellulosic waste.  The Examiner found that the ratio was so far away from the disclosure of the RICHTER that it would not be obvious to optimize through routine experimentation.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748